Citation Nr: 0627352	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-28 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of receiving VA death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  He died in December 1969.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision which denied the 
appellant's claim for death benefits as the surviving spouse 
of the veteran.   

In May 2006, a Travel Board hearing was scheduled pursuant to 
a hearing request filed by the appellant.  The appellant 
failed to report for the scheduled hearing.


FINDINGS OF FACT

1.  The appellant and the veteran were married twice during 
the veteran's lifetime.  

2.  The appellant's second marriage to the veteran was 
terminated by divorce in January 1951.  

3.  The appellant married another individual in December 1951 
and remained married to that individual until his death in 
February 1972.

4.  The veteran died in December 1969.  


CONCLUSION OF LAW

The criteria are not met for recognition of the appellant as 
the veteran's surviving spouse for VA death benefit purposes.  
38 C.F.R. § 3.50 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant facts in this case are not in dispute and may be 
briefly summarized.  

The appellant has married the veteran twice during his 
lifetime, lasting from April 1938 to May 1946 and from July 
1946 to January 1951.

A death certificate, dated in December 1969, confirms that 
the veteran died that same month.  The death certificate 
listed a name other than the appellant as the veteran's 
surviving spouse.

On her claim for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits, VA Form 21-534, received in 
July 2002, the appellant indicated that she had divorced the 
veteran in January 1951; and that she had remarried another 
individual in December 1951, to whom she remained married 
until his death in February 1972.  A death certificate, dated 
in February 1972, confirms that this individual died that 
same month.  It also listed the appellant as his surviving 
spouse.

In making her claim in this matter, the appellant contends 
that her marriage with the veteran ended to due his cruelty.  
Pleadings from their final divorce in January 1971 noted 
cruelty as the cause of the divorce, and indicated that the 
veteran did physically harm the appellant during their 
marriage.

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2005) and who was the spouse of the veteran at the 
time of the veteran's death. 38 C.F.R. § 3.50(b) (2005).
  
For VA benefits purposes, a marriage means a marriage valid 
under law of the place where the parties resided at the time 
of the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j).  The appellant has 
the burden to establish her status as a claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994).

The circumstances of this case are indeed unfortunate.  
Nevertheless, the evidence 
clearly shows the appellant and the veteran, although married 
twice to each other during his lifetime, were not married to 
each other at the time of his death in December 1969.  
Moreover, they had not been married for some eighteen years, 
since 1951.

A valid marriage between the appellant and the veteran at the 
time of his death is a basic requirement for recognition as 
his surviving spouse.  The legal criteria governing the 
status of a deceased veteran's widow as a surviving spouse 
are clear and specific, and the Board is bound by them.  
Here, they do not provide a basis upon which a favorable 
decision may be rendered.  Moreover, the benefit of the doubt 
doctrine is inapplicable because the issue on appeal involves 
the appellant's status as a claimant.  See, e.g., Rogers v. 
Derwinski, 2 Vet. App. 419, 422 (1992); Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

No other laws or regulations, e.g., those governing "deemed 
valid marriages," are applicable in this case.  See 38 
U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 
3.52, 3.53, 3.54 (2005).  

The Board is bound by the law made applicable to it by 
statute, regulations, and the precedential decisions of the 
appellate courts, and it is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been held that the authority to award equitable relief under 
§ 503(a) is committed to the discretion of the Secretary, and 
that the Board is without jurisdiction to consider that which 
is solely committed to the Secretary's exercise of that 
discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in October 2002, decision, and 
statement of the case advised the appellant of what 
information and evidence was needed to substantiate her claim 
herein and what information and evidence had to be submitted 
by her, namely, any additional evidence and argument 
concerning her claim and enough information for the RO to 
request records from the sources identified by the her.  The 
documents also advised her what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The RO's May 2004 letter essentially requested any 
evidence in the appellant's possession that pertains to her 
claim.  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the appellant to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  Under the circumstances 
presented in this case, it is not the factual evidence that 
is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  In such cases, the 
Court has held that VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute).  

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the appellant at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, she will not be prejudiced as a result of the 
Board proceeding to the merits of the claim.  



ORDER

The claim for recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


